J. B. MCPHERSON, District Judge.
The evidence in this case was in direct conflict upon the vital point, namely, whether the shares of stock which the company admitted having sold to the plaintiff were in the company’s possession as collateral security for his notes, or merely as a matter of business convenience. The jury has settled this question in the plaintiff’s favor, and, in view of the amount and quality of the evidence, I do not feel justified in disturbing the verdict. The motion for a new trial is therefore refused. The motion for judgment notwithstanding the verdict is also refused. The evidence in support of the plaintiff’s theory was direct and positive. Part of it was oral and part in writing; and I do not see how the court could possibly take the question from the jury. To the refusal of this motion an exception is granted to the defendant.